EXHIBIT 10.2 FIRST AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this "First Amendment"), dated and effective as of July 25, 2007 (the "First Amendment Effective Date"), which amends that certain Amended and Restated Credit Agreement dated as of April 2, 2007 by and among TXCO RESOURCES, INC. (formerly named THE EXPLORATION COMPANY OF DELAWARE, INC.), a Delaware corporation (the "Company"), OUTPUT ACQUISITION CORP., a Texas corporation ("Merger Sub"), TXCO ENERGY CORP., a Texas corporation ("TXCOE"), TEXAS TAR SANDS INC., a Texas corporation ("TTSI" and, together with Merger Sub, TXCOE, the "Original Guarantors"), each of the Lenders party thereto, BANK OF MONTREAL, a Canadian chartered bank acting through certain of its United States branches and agencies, including its Chicago, Illinois branch, as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the "Administrative Agent"), and BMO CAPITAL MARKETS CORP., as arranger (as in effect immediately prior to the First Amendment Effective Date, the "Credit Agreement"), is by and among the Company, each of the Original Guarantors, OPEX ENERGY, LLC, a Texas limited liability company ("OPEX" and, together with the Original Guarantors, the "Guarantors"), each of the Lenders party hereto and the Administrative Agent. WHEREAS, the Company has advised the Administrative Agent and the Lenders that the Company has requested that the Second Lien Term Loan Agreement be amended and restated to provide for certain amendments, including an increase of the amount of the term loans to be made available to the Company by $20,000,000 to a total aggregate principal amount of $100,000,000 under an Amended and Restated Term Loan Agreement, substantially in the form of Exhibit A attached hereto, subject to effectiveness of this First Amendment and the other conditions precedent provided for in such agreement; WHEREAS, the Company has requested that the Credit Agreement be amended to alloweach of GUARANTY BANK, AMEGY BANK NATIONAL ASSOCIATION, NATIXIS, ALLIED IRISH BANKS P.L.C. and CIT ENERGY USA INC. (the "New Lenders") to become "Lenders" party to the Credit Agreement, as set forth herein; WHEREAS, the Company has requested that the Credit Agreement be amended to make certain other changes to the Credit Agreement on the terms and conditions set forth in this First Amendment; WHEREAS, as used herein, the term "Current Lenders" means the Lenders identified as the Current Lenders on Schedule I hereto; capitalized terms used but not otherwise defined herein shall have the meanings assigned such terms in the Credit Agreement; and the rules of interpretation set forth in Section 1.2 of the Credit Agreement are incorporated in this First Amendment as if set forth herein; and - 1 - WHEREAS, all of the Lenders (including the New Lenders) have agreed to such amendments subject to the terms and conditions set forth in this First Amendment. NOW THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows. Section 1.Lender Transactions. (a)Each Current Lender hereby sells, transfers and assigns to the other Current Lenders and the New Lenders, and each other Current Lender and each New Lender hereby purchases, assumes and undertakes from such Current Lender, without recourse and without representation or warranty (except as provided in this Section 1) a percentage equal to the percentage set forth opposite such Lender's name on Schedule I hereto under the column "Pro Rata Shares Purchased on the First Amendment Effective Date" of (i) the Maximum Loan Amount of such Current Lender and (ii) all related rights, benefits, obligations, liabilities and indemnities of such Current Lender under and in connection with the Credit Agreement, as amended hereby, each Guaranty, the Mortgages, each other Security Document and the other Loan Documents and all Collateral and other security for the Obligations. (b)Upon the effectiveness of this First Amendment and by its execution and delivery hereof, each of the New Lenders shall bea party to the Credit Agreement, as amended hereby, shall have all the rights and obligations of a "Lender" under the Credit Agreement, as amended hereby, and the other Loan Documents as if each were a signatory thereto, and shall agree, and does hereby agree, to be bound by the terms and conditions set forth in the Credit Agreement, as amended hereby, and the other Loan Documents to which the Lenders are a party, in each case, as if each were a signatory thereto. (c)Each of the New Lenders hereby represents and warrants as follows:(i) such New Lender has fully reviewed the terms of the Credit Agreement, this First Amendment and the other Loan Documents, copies of which, together with copies of the documents which were required to be delivered as a condition to the making of the initial Loans thereunder, have been delivered to such New Lender by the Administrative Agent, and such New Lender has independently and without reliance upon any other Lender or the Administrative Agent, and based on such information as such New Lender has deemed appropriate, made its own credit analysis and decision to enter into this First Amendment and (ii) if such New Lender is not incorporated, formed or organized under the laws of the United States of America or a state thereof, such New Lender has contemporaneously herewith delivered to the Administrative Agent and the Company such documents as are required by the Credit Agreement, including Section 10.10 of the Credit Agreement.Each of the New Lenders hereby (x) appoints and authorizes the Administrative Agent to take such action as agent on its behalf and to exercise such powers and discretion under the Loan Documents as are delegated to the Administrative Agent by the terms thereof, together with such powers and discretion as are reasonably incidental thereto; and (y) agrees that it will perform in accordance with their terms all of the obligations that by the terms of the Credit Agreement, as amended hereby, or any other Loan Document are required to be performed by it as a Lender. -2 - (d)Each of the New Lenders and each of the Current Lenders hereby advise each other party hereto that its respective address for notices and its respective Lending Office(s) shall be as set forth below its name on its respective signature page hereto. (e)In furtherance of the foregoing transactions, the Company agrees that upon the request to the Administrative Agent by any Lender, the Company will promptly execute and deliver to such Lender a Note evidencing the Loans of such Lender with appropriate insertions as to date and principal amount; provided, however, that delivery of Notes shall not be a condition precedent to the occurrence of the First Amendment Effective Date.The amount of principal owning on any Lender's Note, if any, at any given time shall be the aggregate amount of all Loans theretofore made by such Lender minus all payments of principal theretofore received by such Lender on such Note.Any Note shall be issued in renewal, modification and extension but not novation and discharge of indebtedness of the Company under, and evidenced by, that certain promissory note dated April 2, 2007 in the principal amount of $125,000,000 executed by the Company payable to Bank of Montreal. (f)As a result of the transactions effected by this Section 1, upon effectiveness of this First Amendment, for purposes of Section 2.1(a) of the Credit Agreement, as amended hereby, and for all other purposes of the Credit Agreement, as amended hereby, each Lender's Maximum Loan Amount and Pro Rata Share shall be as set forth in Schedule I hereto. Section 2.Amendments.The Credit Agreement is hereby amended as follows: (a)The following definition of "First Amendment Effective Date" is hereby added in its proper alphabetical order: "First Amendment Effective Date" means, July 25, 2007. (b)The definition of "Commitment Letter" is hereby amended and restated to read in its entirety as follows: "Commitment Letter" means, collectively, (i) the commitment letter dated February 13, 2007 by and among the Company, BMO Capital Markets Corp. and Bank of Montreal and (ii) the Supplemental Commitment Letter dated July 19, 2007 by and among the Company, BMO, Capital Markets Corp. and Bank of Montreal. (c)The definition of "Second Lien Term Loan Agreement" is hereby amended and restated to read in its entirety as follows: "'Second Lien Term Loan Agreement' means the Amended and Restated Term Loan Agreement, dated as of July 25, 2007, among the Company, the guarantors party thereto, the several lenders from time to time party thereto, Bank of Montreal, as Administrative Agent, and BMO Capital Markets Corp., as Arranger, which amends and restates that certain Term Loan Agreement dated as of April 2, 2007, as the same may be further amended, amended and restated, supplemented or otherwise modified in accordance with the terms hereof." -3 - (d)Section 2.6(a) is hereby amended and restated to read in its entirety as follows: "(a)
